Exhibit 10.10
Medicare Advantage Attestation of Benefit Plan
WELLCARE HEALTH INSURANCE OF ARIZONA, INC.
H1340
Date: 09/02/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I attest that I have examined the employer/union-only group waiver (“800
series”) PBPs identified below and that these PBPs are those that the
above-stated organization will make available only to eligible
employer/union-sponsored group plan beneficiaries in the approved service area
during program year 2009. I further attest we have reviewed any MA bid pricing
tools (BPTs) associated with these PBPs (no Part D bids are required for 2009
“800 series” PBPs) with the certifying actuary and have determined them to be
consistent with any MA PBPs being attested to here.
I further attest that these benefits will be offered in accordance with
all-applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                      Plan   Segment           Plan       MA  
Part D   CMS Approval   Effective ID   ID   Version   Plan Name   Type  
Transaction Type   Premium   Premium   Date   Date 002   0   6  
Melody
  PFFS   Renewal   0.00   N/A   09/02/2008   01/01/2009 014   0   7  
Concert
  PFFS   Renewal   0.00   0.00   09/02/2008   01/01/2009 020   0   6  
Prelude
  PFFS   Renewal   0.00   N/A   09/02/2008   01/01/2009 024   0   5  
Sonata
  PFFS   Renewal   0.00   N/A   09/02/2008   01/01/2009 025   0   5  
Sonata
  PFFS   Renewal   0.00   N/A   09/02/2008   01/01/2009 026   0   6  
Sonata
  PFFS   Renewal   0.00   N/A   09/02/2008   01/01/2009 027   0   5  
Sonata
  PFFS   Renewal   39.00   N/A   09/02/2008   01/01/2009 030   0   6  
Melody
  PFFS   Renewal   59.00   N/A   09/02/2008   01/01/2009 031   0   7  
Melody
  PFFS   Renewal   99.00   N/A   09/02/2008   01/01/2009 033   0   8  
Concert
  PFFS   Renewal   0.00   0.00   09/02/2008   01/01/2009 034   0   8  
Concert
  PFFS   Renewal   15.70   13.30   09/02/2008   01/01/2009 035   0   8  
Concert
  PFFS   Renewal   41.50   23.50   09/02/2008   01/01/2009 036   0   8  
Concert
  PFFS   Renewal   80.30   18.70   09/02/2008   01/01/2009

Page 1 of 3 — WELLCARE HEALTH INSURANCE OF ARIZONA, INC. — H1340 — 09/02/2008

 



--------------------------------------------------------------------------------



 



                                      Plan   Segment           Plan       MA  
Part D   CMS Approval   Effective ID   ID   Version   Plan Name   Type  
Transaction Type   Premium   Premium   Date   Date 037   0   5  
Serenade
  PFFS   Renewal   29.00   N/A   09/02/2008   01/01/2009 038   0   5  
Serenade
  PFFS   Renewal   69.00   N/A   09/02/2008   01/01/2009 039   0   5  
Serenade
  PFFS   Renewal   89.00   N/A   09/02/2008   01/01/2009 040   0   5  
Serenade
  PFFS   Renewal   129.00   N/A   09/02/2008   01/01/2009 041   0   6  
Quartet
  PFFS   Renewal   96.00   N/A   09/02/2008   01/01/2009 801   0   3  
Employer Plan 1
  PFFS   Renewal   0.00   N/A   08/29/2008   01/01/2009 802   0   3  
Employer Plan 2
  PFFS   Renewal   0.00   N/A   08/29/2008   01/01/2009 803   0   3  
Employer Plan 7
  PFFS   Renewal   0.00   N/A   08/29/2008   01/01/2009 804   0   3  
Employer Plan 8
  PFFS   Renewal   0.00   N/A   08/29/2008   01/01/2009

Page 2 of 3 — WELLCARE HEALTH INSURANCE OF ARIZONA, INC. — H1340 — 09/02/2008

 



--------------------------------------------------------------------------------



 



       
/s/ Heath Schiesser
 
CEO:
  9/5/08
 
Date:  
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
     
 
     
/s/ Thomas L. Tran
 
CFO:
  9/5/08
 
Date:  
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
     

Page 3 of 3 — WELLCARE HEALTH INSURANCE OF ARIZONA, INC. — H1340 — 09/02/2008

 